From the record, we ascertain that this appellant was convicted of the offense of grand larceny and receiving, etc., stolen property knowing that it was stolen and not having the intent to restore it to the owner. The property involved consisted of several articles, including a radio, the property of Charles J. Black. Each offense was a felony; the amount of the alleged stolen property being in excess of $25.
The record before us contains three charges refused to defendant on the trial of this case. The rulings of the court in this connection are not presented for review, for that there is no bill of exceptions in the record. The record upon which this appeal is rested appears regular in all respects. No error being apparent, the judgment of conviction from which this appeal as taken will stand affirmed.
Affirmed.